EXHIBIT 10.1
Execution Copy
 
CSS Industries, Inc.
 
Second Amendment
Dated as of March 25, 2009
to

Note Purchase Agreements
Dated as of December 12, 2002
 
Re: $50,000,000 4.48% Senior Notes due December 13, 2009
 

 

 



--------------------------------------------------------------------------------



 



      CSS Industries, Inc.   Second Amendment

Second Amendment to Note Purchase Agreements
This Second Amendment dated as of March 25, 2009 (the or this “Second
Amendment”) to the Note Purchase Agreements dated as of December 12, 2002 is
between CSS Industries, Inc., a Delaware corporation (the “Company”), and each
of the institutions which is a signatory to this Second Amendment (collectively,
the “Noteholders”).
R e c i t a l s:
A. The Company and each of Connecticut General Life Insurance Company,
Nationwide Life Insurance Company, Pacific Life Insurance Company, Nationwide
Life Insurance Company of America, and Nationwide Life and Annuity Insurance
Company have heretofore entered into separate and several Note Purchase
Agreements each dated as of December 12, 2002, as amended by the First Amendment
to Note Purchase Agreement Dated as of October 27, 2004 (as amended, the “Note
Purchase Agreements”). The Company has heretofore issued $50,000,000 aggregate
principal amount of its 4.48% Senior Notes due December 13, 2009 (the “Notes”)
pursuant to the Note Purchase Agreements. The Notes held by Connecticut General
Life Insurance Company were heretofore transferred to Prudential Retirement
Insurance and Annuity Company.
B. The Company and the Noteholders now desire to amend the Note Purchase
Agreements in the respects, but only in the respects, hereinafter set forth.
C. Capitalized terms used herein shall have the respective meanings ascribed
thereto in the Note Purchase Agreements, as amended by this Second Amendment,
unless herein defined or the context shall otherwise require.
D. All requirements of law have been fully complied with and all other acts and
things necessary to make this Second Amendment a valid, legal and binding
instrument according to its terms for the purposes herein expressed have been
done or performed.
Now, Therefore, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this Second Amendment set forth in Section 4.1
hereof, and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company and the Noteholders do
hereby agree as follows:
Section 1. Amendments.
Section 1.1. Sections 7.1(a) and (b) of the Note Purchase Agreements shall be
and is hereby amended to read in its entirety as follows:
(a) Quarterly Statements — promptly, and in any event within forty-five
(45) days (or such shorter period as the SEC may require) after the end of each
of the first three quarterly fiscal periods in each fiscal year of the Company,
as at the end of such quarterly fiscal period setting forth, in each case, in
comparative form the corresponding figures for the corresponding periods of the
previous fiscal year, duplicate copies of
(i) a balance sheet and a statement of income, in each case, on a consolidated
and consolidating basis for the Company and its Subsidiaries, and

 

 



--------------------------------------------------------------------------------



 



      CSS Industries, Inc.   Second Amendment

(ii) a cash flow statement on a consolidated basis for the Company and its
Subsidiaries,
all in reasonable detail and certified by the chief financial officer, treasurer
or vice president of finance of the Company to have been prepared in accordance
with GAAP (without footnotes) and as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments; provided, that any election by the Company to measure an item of
Indebtedness in such financial statements using fair value (as permitted by
Statement of Financial Accounting Standards No. 159 or any similar accounting
standard) shall be disregarded and such determination shall be made as if such
election had not been made;
(b) Annual Statements — promptly, and in any event within ninety (90) days (or
such shorter period as the SEC may require) after the end of each fiscal year of
the Company, as at the end of such fiscal year, setting forth, in each case, in
comparative form the corresponding figures as at the end of the previous fiscal
year, duplicate copies of
(i) a balance sheet and a statement of income, in each case, on a consolidated
and consolidating basis for the Company and its Subsidiaries, and,
(ii) a cash flow statement and a retained earnings statement, in each case, on a
consolidated basis for the Company and its Subsidiaries,
all in reasonable detail, audited and certified without qualifications or
limitations as to scope, except those which are acceptable to the Required
Holders, (as to the consolidated statements) by independent public accountants
of recognized standing, selected by the Company and satisfactory to the Required
Holders, to have been prepared in accordance with GAAP and shall state that such
financial statements present fairly in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows; provided, that any election by the Company to measure an item of
Indebtedness in such financial statements using fair value (as permitted by
Statement of Financial Accounting Standards No. 159 or any similar accounting
standard) shall be disregarded and such determination shall be made as if such
election had not been made;

 

-2-



--------------------------------------------------------------------------------



 



      CSS Industries, Inc.   Second Amendment

Section 1.2. Section 10.3 of the Note Purchase Agreements shall be and is hereby
amended to read in its entirety as follows:
“Section 10.3. Fixed Charge Coverage Ratio. The Company will not, at any time,
permit the Fixed Charge Coverage Ratio to be less than 1.15 to 1.”
Section 1.3. The definitions of “Consolidated Net Worth”, “Fixed Charge Coverage
Ratio” and “Leverage Ratio” set forth in Schedule B to the Note Purchase
Agreements shall be and are hereby amended in their entirety to read as follows:
“Consolidated Net Worth” means, as of the date of determination, all items
which, in accordance with GAAP, would be included under shareholders’ equity on
a consolidated balance sheet of the Company and its Subsidiaries, as of the end
of the immediately preceding fiscal quarter of the Company; provided, that for
purposes of Section 10.2, determinations of Consolidated Net Worth shall exclude
all non-cash charges resulting from the application of Financial Accounting
Standard No. 142; provided, further, that for purposes of determinations of
Consolidated Net Worth, any election by the Company to measure an item of
Indebtedness using fair value (as permitted by Statement of Financial Accounting
Standards No. 159 or any similar accounting standard) shall be disregarded and
such determination shall be made as if such election had not been made.
“Fixed Charge Coverage Ratio” means, at any time, the ratio of (a) the sum of
the Company’s (i) Consolidated EBITDA for the period of four consecutive fiscal
quarters ending on, or most recently ended prior to, such time, less
(ii) Consolidated Capital Expenditures for such period, plus (iii) Consolidated
Rental Payments for such period to (b) the sum of (i) the current portion of
principal on all long-term Indebtedness of the Company and its Subsidiaries
(excluding the Revolving Credit Loan, the Accounts Receivable Securitization and
any other Qualifying Securitization Transactions) for such period, plus
(ii) Consolidated Interest Expense of the Company (including interest in respect
of

 

-3-



--------------------------------------------------------------------------------



 



      CSS Industries, Inc.   Second Amendment

the Revolving Credit Loan, Discount (as defined in the Accounts Receivable
Securitization Documents) payable in respect of the Accounts Receivable
Securitization and interest in respect of amounts outstanding under all
financing facilities relating to any other Qualifying Securitization
Transactions) for such period, plus (iii) Consolidated Tax Expense of the
Company for such period, plus (iv) Consolidated Rental Payments for such period;
provided, that for purposes of determinations of the Fixed Charge Coverage
Ratio, any election by the Company to measure an item of Indebtedness using fair
value (as permitted by Statement of Financial Accounting Standards No. 159 or
any similar accounting standard) shall be disregarded and such determination
shall be made as if such election had not been made.
“Leverage Ratio” means, at any time, the ratio of (a) Consolidated Funded Debt
of the Company as of the end of the immediately preceding fiscal quarter to
(b) Consolidated Capitalization of the Company as of the end of such immediately
preceding fiscal quarter; provided, that for purposes of determinations of the
Leverage Ratio, any election by the Company to measure an item of Indebtedness
using fair value (as permitted by Statement of Financial Accounting Standards
No. 159 or any similar accounting standard) shall be disregarded and such
determination shall be made as if such election had not been made.
Section 2. [Reserved].
Section 3. Representations and Warranties of the Company.
Section 3.1. To induce the Noteholders to execute and deliver this Second
Amendment (which representations shall survive the execution and delivery of
this Second Amendment), the Company represents and warrants to the Noteholders
that:
(a) this Second Amendment has been duly authorized, executed and delivered by it
and this Second Amendment constitutes the legal, valid and binding obligation,
contract and agreement of the Company enforceable against it in accordance with
its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws or equitable principles relating to
or limiting creditors’ rights generally;
(b) the Note Purchase Agreements, as amended by this Second Amendment,
constitute the legal, valid and binding obligations, contracts and agreements of
the Company enforceable against it in accordance with their respective terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws or equitable principles relating to or limiting
creditors’ rights generally;

 

-4-



--------------------------------------------------------------------------------



 



      CSS Industries, Inc.   Second Amendment

(c) the execution, delivery and performance by the Company of this Second
Amendment (i) has been duly authorized by all requisite corporate action and, if
required, shareholder action, (ii) does not require the consent or approval of
any governmental or regulatory body or agency, and (iii) will not (A) violate
(1) any provision of law, statute, rule or regulation or its certificate of
incorporation or bylaws, (2) any order of any court or any rule, regulation or
order of any other agency or government binding upon it, or (3) any provision of
any material indenture, agreement or other instrument to which it is a party or
by which its properties or assets are or may be bound, including, without
limitation, the Bank Loan Agreement or (B) result in a breach or constitute
(alone or with due notice or lapse of time or both) a default under any
indenture, agreement or other instrument referred to in clause (iii)(A)(3) of
this Section 3.1(c);
(d) as of the date hereof and after giving effect to this Second Amendment, no
Default or Event of Default has occurred which is continuing; and
(e) (i) all the representations and warranties contained in Section 5 of the
Note Purchase Agreements were true and correct on and as of the date of the
Closing, (ii) the representations and warranties contained in Sections 5.1, 5.2,
5.4(a), 5.4(b), 5.4(c), 5.8, 5.11, 5.12, 5.15(b), 5.17 and 5.18 of the Note
Purchase Agreements are true and correct in all material respects with the same
force and effect as if made by the Company on and as of the date hereof, except
for changes in the Schedule of Subsidiaries as set forth in Schedule 5.4 to this
Agreement, and (iii) since March 31, 2008, there has been no change in the
financial condition, operations, business, properties or prospects of the
Company or any Subsidiary except changes that individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect.
Section 4. Conditions to Effectiveness of this Second Amendment.
Section 4.1. This Second Amendment shall not become effective until, and shall
become effective when, each and every one of the following conditions shall have
been satisfied:
(a) executed counterparts of this Second Amendment, duly executed by the Company
and the holders of at least 51% of the outstanding principal of the Notes, shall
have been delivered to the Noteholders, and the same shall be in full force and
effect and shall constitute the legal, valid and binding obligations of all the
parties thereto;
(b) the Noteholders shall have received a copy of the resolutions of the Board
of Directors of the Company authorizing the execution, delivery and performance
by the Company of this Second Amendment, certified by its Secretary or an
Assistant Secretary;
(c) the representations and warranties of the Company set forth in Section 3
hereof are true and correct on and with respect to the date hereof;

 

-5-



--------------------------------------------------------------------------------



 



      CSS Industries, Inc.   Second Amendment

(d) each holder of the Notes shall have received an amendment fee in an amount
equal to 0.25% times the aggregate outstanding principal amount of the Notes
held by such holder; and
(e) the Company shall have paid, the reasonable fees and expenses of Chapman and
Cutler LLP, counsel to the Noteholders, in connection with the negotiation,
preparation, approval, execution and delivery of this Second Amendment.
Upon receipt of all of the foregoing, this Second Amendment shall become
effective.
Section 5. Miscellaneous.
Section 5.1. This Second Amendment shall be construed in connection with and as
part of each of the Note Purchase Agreements, and except as modified and
expressly amended by this Second Amendment, all terms, conditions and covenants
contained in the Note Purchase Agreements and the Notes are hereby ratified and
shall be and remain in full force and effect.
Section 5.2. Any and all notices, requests, certificates and other instruments
executed and delivered after the execution and delivery of this Second Amendment
may refer to the Note Purchase Agreements without making specific reference to
this Second Amendment but nevertheless all such references shall include this
Second Amendment unless the context otherwise requires.
Section 5.3. The descriptive headings of the various Sections or parts of this
Second Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.
Section 5.4. This Second Amendment shall be governed by and construed in
accordance with New York law.

 

-6-



--------------------------------------------------------------------------------



 



      CSS Industries, Inc.   Second Amendment

Section 5.5. The execution hereof by you shall constitute a contract between us
for the uses and purposes hereinabove set forth, and this Second Amendment may
be executed in any number of counterparts, each executed counterpart
constituting an original, but all together only one agreement.

            CSS Industries, Inc.
      By:   /s/ Clifford E. Pietrafitta         Its: Vice President — Finance   

[Noteholder Signature Pages to Follow]

 

-7-



--------------------------------------------------------------------------------



 



Accepted and Agreed to:

            Prudential Retirement Insurance
and Annuity Company
      By:   Prudential Investment Management, Inc.,
as investment manager             By:   /s/ Yvonne M. Guajardo         Name:  
Yvonne M. Guajardo        Title:   Vice President   

CSS Industries, Inc. — Second Amendment

 

 



--------------------------------------------------------------------------------



 



            Nationwide Life Insurance Company
Nationwide Life Insurance Company of America
Nationwide Life and Annuity Insurance Company
      By:   /s/ Mary Beth Cadle         Name:   Mary Beth Cadle        Title:  
Authorized Signatory   

CSS Industries, Inc. — Second Amendment

 

 



--------------------------------------------------------------------------------



 



         

            Pacific Life Insurance Company
      By:           Name:           Title:               By:           Name:    
      Title:      

CSS Industries, Inc. — Second Amendment

 

 



--------------------------------------------------------------------------------



 



Each of the undersigned hereby confirms its continued guaranty of the
obligations of the Company under the Note Purchase Agreements, as amended
hereby, pursuant to the terms of its respective Subsidiary Guaranty Agreement
dated as of December 13, 2002, on this 25th day of March, 2009.

            Paper Magic Group, Inc.,
a Pennsylvania corporation
      By:   /s/ Clifford E. Pietrafitta         Name:   Clifford E. Pietrafitta 
      Title:   Vice President        Berwick Delaware, Inc.
      By:   /s/ Clifford E. Pietrafitta         Name:   Clifford E. Pietrafitta 
      Title:   President        Berwick Offray LLC
      By:   /s/ Clifford E. Pietrafitta         Name:   Clifford E. Pietrafitta 
      Title:   Vice President        Cleo Inc.
      By:   /s/ Clifford E. Pietrafitta         Name:   Clifford E. Pietrafitta 
      Title:   Vice President   

CSS Industries, Inc. — Second Amendment

 

 



--------------------------------------------------------------------------------



 



         

            Cleo Delaware, Inc.
      By:   /s/ Clifford E. Pietrafitta         Name:   Clifford E. Pietrafitta 
      Title:   President        Philadelphia Industries, Inc.
      By:   /s/ Clifford E. Pietrafitta         Name:   Clifford E. Pietrafitta 
      Title:   President        LLM Holdings, Inc.
      By:   /s/ Clifford E. Pietrafitta         Name:   Clifford E. Pietrafitta 
      Title:   President        The Paper Magic Group, Inc.,
a Delaware corporation
      By:   /s/ Clifford E. Pietrafitta         Name:   Clifford E. Pietrafitta 
      Title:   President        Don Post Studios, Inc.
      By:   /s/ Clifford E. Pietrafitta         Name:   Clifford E. Pietrafitta 
      Title:   Vice President   

 

 



--------------------------------------------------------------------------------



 



         

            Crystal Creative Products, Inc.
      By:   /s/ Clifford E. Pietrafitta         Name:   Clifford E. Pietrafitta 
      Title:   Vice President        CSS Management LLC
      By:   /s/ Clifford E. Pietrafitta         Name:   Clifford E. Pietrafitta 
      Title:   Vice President        Lion Ribbon Company, Inc.
      By:   /s/ Clifford E. Pietrafitta         Name:   Clifford E. Pietrafitta 
      Title:   Vice President        C.R. Gibson, LLC
      By:   /s/ Clifford E. Pietrafitta         Name:   Clifford E. Pietrafitta 
      Title:   Vice President     

 

 